

Exhibit 10.14


FREEPORT-McMoRan COPPER & GOLD INC.


NOTICE OF GRANT OF
NONQUALIFIED STOCK OPTIONS
UNDER THE
1999 STOCK INCENTIVE PLAN






1.   (a)        Pursuant to the Freeport-McMoRan Copper & Gold Inc. 1999 Stock
Incentive Plan (the “Plan”), _________________ (the “Optionee”) is hereby
granted effective _______________, 19,___, Options to purchase from the Company,
on the terms and conditions set forth in this Notice and in the Plan, [ ] shares
of the Class ___ Common Stock of the Company at a purchase price of $[ ] per
Share.
 
(b)  Defined terms not otherwise defined in Section 11 of this Notice shall have
the meanings set forth in Section 2 of the Plan.
 
(c)  The Options granted hereunder are intended to constitute nonqualified stock
options and are not intended to constitute incentive stock options within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).
 
2.   (a)         All Options granted hereunder shall terminate on [ ] unless
terminated earlier as provided in Section 4 of this Notice.
 
(b)  The Options granted hereunder shall become exercisable in installments as
follows:
 




Date Exercisable   Number of Shares










(c)  The Options granted hereunder may be exercised with respect to all or any
part of the Shares comprising each installment as the Optionee may elect at any
time after such Options become exercisable until the termination date set forth
in Section 2(a) or Section 4, as the case may be.
 
(d)  Notwithstanding the foregoing provisions of this Section 2, the Options
granted hereunder shall immediately become exercisable in their entirety at such
time as there shall be a Change in Control of the Company.
 
3.  Upon each exercise of the Options granted hereunder, the Optionee shall give
written notice to the Company, which shall specify the number of Shares to be
purchased and shall be accompanied by payment in full of the aggregate purchase
price thereof (which payment may be made in Shares owned by the Optionee), in
accordance with procedures established by the Committee. Such exercise shall be
effective upon receipt by the Company of such notice in good order and payment.
 
4.   (a)         Except as set forth in this Section 4, the Options provided for
in this Notice shall immediately terminate on the date that the Optionee ceases
for any reason to be an Eligible Individual.
 
(b)  If the Optionee ceases to be an Eligible Individual for any reason other
than death, Disability, Retirement or termination for Cause, any Option granted
hereunder that is then exercisable shall remain exercisable in accordance with
the terms of this Notice within three months after the date of such cessation,
but in no event shall any such Option be exercisable after the termination date
specified in Section 2(a).
 
(c)  If the Optionee ceases to be an Eligible Individual by reason of the
Optionee’s Disability or Retirement, any Option granted hereunder that is
exercisable on the date of such cessation, as well as any Option granted
hereunder that would have become exercisable within one year after the date of
such cessation had the Optionee continued to be an Eligible Individual, shall
remain exercisable in accordance with the terms of this Notice within three
years after the date of such cessation, but in no event shall any such Option be
exercisable after the termination date specified in Section 2(a).
 
(d)  (i)If the Optionee ceases to be an Eligible Individual as a result of the
Optionee’s death, any Option granted hereunder that is exercisable on the date
of such death, as well as any Option granted hereunder that would have become
exercisable within one year after the date of such death had the Optionee
continued to be an Eligible Individual, shall remain exercisable by the
Optionee’s Designated Beneficiary in accordance with the terms of this Notice
until the third anniversary of the date of such death, but in no event shall any
such Option be exercisable after the termination date specified in Section 2(a).
 
(ii)  If the Optionee dies after having ceased to be an Eligible Individual and
any Option granted hereunder is then exercisable in accordance with the
provisions of this Section 4, such Option will remain exercisable by the
Optionee’s Designated Beneficiary in accordance with the terms of this Notice
until the third anniversary of the date the Optionee ceased to be an Eligible
Individual, but in no event shall any such Option be exercisable after the
termination date specified in Section 2(a).
 
(e)  If the Optionee ceases to be an Eligible Individual by reason of the
Optionee’s termination for Cause, any Option granted hereunder that is
exercisable on the date of such cessation shall terminate immediately.
 
5.  The Options granted hereunder are not transferable by the Optionee otherwise
than by will or by the laws of descent and distribution or pursuant to a
domestic relations order, as defined in the Code, and shall be exercised during
the lifetime of the Optionee only by the Optionee or by the Optionee’s duly
appointed legal representative.
 
6.  All notices hereunder shall be in writing and, if to the Company, shall be
delivered personally to the Secretary of the Company or mailed to its principal
office, 1615 Poydras Street, New Orleans, Louisiana 70112, addressed to the
attention of the Secretary; and, if to the Optionee, shall be delivered
personally, mailed or delivered via e-mail to the Optionee at the address on
file with the Company. Such addresses may be changed at any time by notice from
one party to the other.
 
7.  The terms of this Notice shall bind and inure to the benefit of the
Optionee, the Company and the successors and assigns of the Company and, to the
extent provided in the Plan and in this Notice, the Designated Beneficiaries and
the legal representatives of the Optionee.
 
8.  This Notice is subject to the provisions of the Plan. The Plan may at any
time be amended by the Board, except that any such amendment of the Plan that
would impair the rights of the Optionee hereunder may not be made without the
Optionee’s consent. The Committee may amend, modify or terminate this Notice and
any of the Options granted hereunder at any time prior to exercise in any manner
not inconsistent with the terms of the Plan, including, without limitation, to
change the date or dates as of which the Options granted hereunder become
exercisable. Notwithstanding the foregoing, no such amendment, modification or
termination may impair the rights of the Optionee hereunder without the
Optionee’s consent. Except as set forth above, any applicable determinations,
orders, resolutions or other actions of the Committee shall be final, conclusive
and binding on the Company and the Optionee.
 
9.  The Optionee is required to satisfy any obligation in respect of withholding
or other payroll taxes resulting from the exercise of any Option granted
hereunder, in accordance with procedures established by the Committee, as a
condition to receiving any certificates for securities resulting from the
exercise of any such Award.
 
10.  Nothing in this Notice shall confer upon Optionee any right to continue in
the employ of the Company or any of its Subsidiaries, or to interfere in any way
with the right of the Company or any of its Subsidiaries to terminate Optionee’s
employment relationship with the Company or any of its Subsidiaries at any time.
 
11.  As used in this Notice, the following terms shall have the meanings set
forth below.
 
(a)  “Cause” shall mean any of the following: (i) the commission by the Optionee
of an illegal act (other than traffic violations or misdemeanors punishable
solely by the payment of a fine), (ii) the engagement of the Optionee in
dishonest or unethical conduct, as determined by the Committee or its designee,
(iii) the commission by the Optionee of any fraud, theft, embezzlement, or
misappropriation of funds, (iv) the failure of the Optionee to carry out a
directive of his superior, employer or principal, or (v) the breach of the
Optionee of the terms of his engagement.
 
(b)  “Change in Control” shall mean the earliest of the following events: (i)
any person or any two or more persons acting as a group, and all affiliates of
such person or persons, shall acquire beneficial ownership of more than 20% of
all classes and series of the Company’s outstanding stock (exclusive of stock
held in the Company’s treasury or by the Company’s Subsidiaries), taken as a
whole, that has voting rights with respect to the election of directors of the
Company (not including any series of preferred stock of the Company that has the
right to elect directors only upon the failure of the Company to pay dividends)
pursuant to a tender offer, exchange offer or series of purchases or other
acquisitions, or any combination of those transactions, or (ii) there shall be a
change in the composition of the Board at any time within two years after any
tender offer, exchange offer, merger, consolidation, sale of assets or contested
election, or any combination of those transactions (a “Transaction”), such that
(A) the persons who were directors of the Company immediately before the first
such Transaction cease to constitute a majority of the board of directors of the
corporation that shall thereafter be in control of the companies that were
parties to or otherwise involved in such Transaction or (B) the number of
persons who shall thereafter be directors of such corporation shall be fewer
than two-thirds of the number of directors of the Company immediately prior to
such first Transaction.
 
(c)  “Disability” shall mean long-term disability, as defined in the Company’s
long-term disability plan.
 
(d)  “Retirement” shall mean early, normal or deferred retirement of the
Optionee under a tax qualified retirement plan of the Company or any other
cessation of the provision of services to the Company or a Subsidiary by the
Optionee that is deemed by the Committee to constitute a retirement.
 
FREEPORT-McMoRan COPPER & GOLD INC.




By:__________________________________